 

Exhibit 10.5

 

OCCAM NETWORKS, INC.

2006 EMPLOYEE STOCK PURCHASE PLAN

As amended and restated effective March 24, 2008

 


1.             PURPOSE.  THE PURPOSE OF THE PLAN IS TO PROVIDE EMPLOYEES OF THE
COMPANY AND ITS DESIGNATED SUBSIDIARIES WITH AN OPPORTUNITY TO PURCHASE COMMON
STOCK OF THE COMPANY THROUGH ACCUMULATED PAYROLL DEDUCTIONS.  IT IS THE
INTENTION OF THE COMPANY TO HAVE THE PLAN QUALIFY AS AN “EMPLOYEE STOCK PURCHASE
PLAN” UNDER SECTION 423 OF THE CODE.  THE PROVISIONS OF THE PLAN, ACCORDINGLY,
SHALL BE CONSTRUED SO AS TO EXTEND AND LIMIT PARTICIPATION IN A UNIFORM AND
NONDISCRIMINATORY BASIS CONSISTENT WITH THE REQUIREMENTS OF SECTION 423.


 


2.             DEFINITIONS.


 


(A)           “ADMINISTRATOR” SHALL MEAN THE BOARD OR ANY COMMITTEE DESIGNATED
BY THE BOARD TO ADMINISTER THE PLAN PURSUANT TO SECTION 14.


 


(B)           “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF THE COMPANY.


 


(C)           “CHANGE IN CONTROL” MEANS THE OCCURRENCE OF ANY OF THE FOLLOWING
EVENTS:


 


(I)    ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF THE
EXCHANGE ACT) BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 OF THE
EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING
FIFTY PERCENT (50%) OR MORE OF THE TOTAL VOTING POWER REPRESENTED BY THE
COMPANY’S THEN OUTSTANDING VOTING SECURITIES; OR


 


(II)   THE CONSUMMATION OF THE SALE OR DISPOSITION BY THE COMPANY OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS; OR


 


(III)  A CHANGE IN THE COMPOSITION OF THE BOARD OCCURRING WITHIN A TWO-YEAR
PERIOD, AS A RESULT OF WHICH FEWER THAN A MAJORITY OF THE DIRECTORS ARE
INCUMBENT DIRECTORS.  “INCUMBENT DIRECTORS” MEANS DIRECTORS WHO EITHER (A) ARE
DIRECTORS AS OF THE EFFECTIVE DATE OF THE PLAN, OR (B) ARE ELECTED, OR NOMINATED
FOR ELECTION, TO THE BOARD WITH THE AFFIRMATIVE VOTES OF AT LEAST A MAJORITY OF
THE DIRECTORS AT THE TIME OF SUCH ELECTION OR NOMINATION (BUT WILL NOT INCLUDE
AN INDIVIDUAL WHOSE ELECTION OR NOMINATION IS IN CONNECTION WITH AN ACTUAL OR
THREATENED PROXY CONTEST RELATING TO THE ELECTION OF DIRECTORS TO THE COMPANY);
OR


 


(IV)  THE CONSUMMATION OF A MERGER OR CONSOLIDATION OF THE COMPANY WITH ANY
OTHER CORPORATION, OTHER THAN A MERGER OR CONSOLIDATION WHICH WOULD RESULT IN
THE VOTING SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR THERETO
CONTINUING TO REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED
INTO VOTING SECURITIES OF THE SURVIVING ENTITY OR ITS PARENT) AT LEAST FIFTY
PERCENT (50%) OF THE TOTAL VOTING POWER REPRESENTED BY THE VOTING SECURITIES OF
THE COMPANY OR SUCH SURVIVING ENTITY OR ITS PARENT OUTSTANDING IMMEDIATELY AFTER
SUCH MERGER OR CONSOLIDATION.


 


(D)           “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


(E)           “COMMITTEE” MEANS A COMMITTEE OF THE BOARD APPOINTED BY THE BOARD
IN ACCORDANCE WITH SECTION 14 HEREOF.


 


(F)            “COMMON STOCK” SHALL MEAN THE COMMON STOCK OF THE COMPANY.


 


(G)           “COMPANY” SHALL MEAN OCCAM NETWORKS, INC., A DELAWARE CORPORATION.


 


(H)           “COMPENSATION” SHALL MEAN ALL BASE STRAIGHT TIME GROSS EARNINGS,
COMMISSIONS, OVERTIME AND SHIFT PREMIUM, BUT EXCLUSIVE OF PAYMENTS FOR INCENTIVE
COMPENSATION, BONUSES AND OTHER COMPENSATION.


 

--------------------------------------------------------------------------------


 


(I)            “DESIGNATED SUBSIDIARY” SHALL MEAN ANY SUBSIDIARY SELECTED BY THE
ADMINISTRATOR AS ELIGIBLE TO PARTICIPATE IN THE PLAN.


 


(J)            “DIRECTOR” SHALL MEAN A MEMBER OF THE BOARD.


 


(K)           “ELIGIBLE EMPLOYEE” SHALL MEAN ANY INDIVIDUAL WHO IS A COMMON LAW
EMPLOYEE OF THE COMPANY OR ANY DESIGNATED SUBSIDIARY AND WHOSE CUSTOMARY
EMPLOYMENT WITH THE COMPANY OR DESIGNATED SUBSIDIARY IS AT LEAST FIFTEEN (15)
HOURS PER WEEK AND MORE THAN FIVE (5) MONTHS IN ANY CALENDAR YEAR.  FOR PURPOSES
OF THE PLAN, THE EMPLOYMENT RELATIONSHIP SHALL BE TREATED AS CONTINUING INTACT
WHILE THE INDIVIDUAL IS ON SICK LEAVE OR OTHER LEAVE OF ABSENCE APPROVED BY THE
COMPANY.  WHERE THE PERIOD OF LEAVE EXCEEDS 90 DAYS AND THE INDIVIDUAL’S RIGHT
TO REEMPLOYMENT IS NOT GUARANTEED EITHER BY STATUTE OR BY CONTRACT, THE
EMPLOYMENT RELATIONSHIP SHALL BE DEEMED TO HAVE TERMINATED ON THE 91ST DAY OF
SUCH LEAVE.


 


(L)            “EXCHANGE ACT” SHALL MEAN THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


 


(M)          “EXERCISE DATE” SHALL MEAN THE FIRST TRADING DAY ON OR AFTER
FEBRUARY 15 AND AUGUST 15 OF EACH YEAR.  THE FIRST EXERCISE DATE UNDER THE PLAN
SHALL BE FEBRUARY 15, 2007.


 


(N)           “FAIR MARKET VALUE” SHALL MEAN, AS OF ANY DATE AND UNLESS THE
ADMINISTRATOR DETERMINES OTHERWISE, THE VALUE OF COMMON STOCK DETERMINED AS
FOLLOWS:


 


(I)    IF THE COMMON STOCK IS LISTED ON ANY ESTABLISHED STOCK EXCHANGE OR A
NATIONAL MARKET SYSTEM, INCLUDING WITHOUT LIMITATION THE NASDAQ NATIONAL MARKET
OR THE NASDAQ SMALLCAP MARKET OF THE NASDAQ MARKET, ITS FAIR MARKET VALUE SHALL
BE THE CLOSING SALES PRICE FOR SUCH STOCK (OR THE CLOSING BID, IF NO SALES WERE
REPORTED) AS QUOTED ON SUCH EXCHANGE OR SYSTEM ON THE DATE OF DETERMINATION, AS
REPORTED IN THE WALL STREET JOURNAL OR SUCH OTHER SOURCE AS THE BOARD DEEMS
RELIABLE;


 


(II)   IF THE COMMON STOCK IS REGULARLY QUOTED BY A RECOGNIZED SECURITIES DEALER
BUT SELLING PRICES ARE NOT REPORTED, ITS FAIR MARKET VALUE SHALL BE THE MEAN OF
THE CLOSING BID AND ASKED PRICES FOR THE COMMON STOCK ON THE DATE OF
DETERMINATION, AS REPORTED IN THE WALL STREET JOURNAL OR SUCH OTHER SOURCE AS
THE BOARD DEEMS RELIABLE; OR


 


(III)  IN THE ABSENCE OF AN ESTABLISHED MARKET FOR THE COMMON STOCK, THE FAIR
MARKET VALUE THEREOF SHALL BE DETERMINED IN GOOD FAITH BY THE BOARD.


 


(IV)  FOR PURPOSES OF THE FIRST OFFERING PERIOD UNDER THE PLAN, THE FAIR MARKET
VALUE WILL BE THE INITIAL PRICE TO THE PUBLIC AS SET FORTH IN THE FINAL
PROSPECTUS DEEMED TO BE INCLUDED WITHIN THE REGISTRATION STATEMENT ON FORM S-1
(FILE NO. 333-134318) FILED WITH THE SECURITIES AND EXCHANGE COMMISSION FOR THE
FOLLOW-ON PUBLIC OFFERING OF THE COMMON STOCK (THE “REGISTRATION STATEMENT”).


 


(O)           “OFFERING DATE” SHALL MEAN THE FIRST TRADING DAY OF EACH OFFERING
PERIOD.


 


(P)           “OFFERING PERIODS” SHALL MEAN THE PERIODS OF APPROXIMATELY SIX
(6) MONTHS DURING WHICH AN OPTION GRANTED PURSUANT TO THE PLAN MAY BE EXERCISED,
COMMENCING ON THE FIRST TRADING DAY ON OR AFTER FEBRUARY 15 AND AUGUST 15 OF
EACH YEAR AND TERMINATING ON THE FIRST TRADING DAY ON OR AFTER THE SUBSEQUENT
OFFERING PERIOD COMMENCEMENT DATE APPROXIMATELY SIX MONTHS LATER; PROVIDED THAT
THE FIRST OFFERING PERIOD UNDER THE PLAN SHALL COMMENCE WITH THE FIRST TRADING
DATE ON OR AFTER THE DATE ON WHICH THE SECURITIES AND EXCHANGE COMMISSION
DECLARES THE COMPANY’S REGISTRATION STATEMENT EFFECTIVE AND ENDING WITH THE
FIRST TRADING DATE ON OR AFTER THE EARLIER OF (I) FEBRUARY 15, 2007 OR
(II) TWENTY-SEVEN (27) MONTHS FROM THE BEGINNING OF THE FIRST OFFERING PERIOD. 
THE DURATION AND TIMING OF OFFERING PERIODS MAY BE CHANGED PURSUANT TO SECTION 4
OF THIS PLAN.


 


(Q)           “PLAN” SHALL MEAN THIS 2006 EMPLOYEE STOCK PURCHASE PLAN.


 


(R)            “PURCHASE PRICE” SHALL MEAN, FOR THE FIRST OFFERING PERIOD,
EIGHTY-FIVE PERCENT (85%) OF THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK ON
THE OFFERING DATE OR ON THE EXERCISE

 

2

--------------------------------------------------------------------------------


 


DATE, WHICHEVER IS LOWER; PROVIDED HOWEVER, THAT THE PURCHASE PRICE MAY BE
DETERMINED FOR SUBSEQUENT OFFERING PERIODS BY THE ADMINISTRATOR SUBJECT TO
COMPLIANCE WITH SECTION 423 OF THE CODE (OR ANY SUCCESSOR RULE OR PROVISION OR
ANY OTHER APPLICABLE LAW, REGULATION OR STOCK EXCHANGE RULE) OR PURSUANT TO
SECTION 20.


 


(S)           “SPECIAL OFFERING PERIOD” SHALL MEAN THE OFFERING PERIOD
COMMENCING ON THE FIRST TRADING DAY ON OR AFTER APRIL 1, 2008, AND TERMINATING
IMMEDIATELY FOLLOWING BUT ON THE SAME EXERCISE DATE FOR THE OFFERING PERIOD THAT
COMMENCED ON OR ABOUT NOVEMBER 15, 2007.  ALL REFERENCES IN THE PLAN TO AN
“OFFERING PERIOD” SHALL INCLUDE THE SPECIAL OFFERING PERIOD.


 


(T)            “SUBSIDIARY” SHALL MEAN A “SUBSIDIARY CORPORATION,” WHETHER NOW
OR HEREAFTER EXISTING, AS DEFINED IN SECTION 424(F) OF THE CODE.


 


(U)           “TRADING DAY” SHALL MEAN A DAY ON WHICH NATIONAL STOCK EXCHANGES
AND THE NASDAQ SYSTEM ARE OPEN FOR TRADING.


 


3.             ELIGIBILITY.


 


(A)           FIRST OFFERING PERIOD.  ANY INDIVIDUAL WHO IS AN ELIGIBLE EMPLOYEE
IMMEDIATELY PRIOR TO THE FIRST OFFERING PERIOD SHALL BE AUTOMATICALLY ENROLLED
IN THE FIRST OFFERING PERIOD.


 


(B)           SUBSEQUENT OFFERING PERIODS.  ANY ELIGIBLE EMPLOYEE ON A GIVEN
OFFERING DATE SHALL BE ELIGIBLE TO PARTICIPATE IN THE PLAN.


 


(C)           LIMITATIONS.  ANY PROVISIONS OF THE PLAN TO THE CONTRARY
NOTWITHSTANDING, NO ELIGIBLE EMPLOYEE SHALL BE GRANTED AN OPTION UNDER THE PLAN
(I) TO THE EXTENT THAT, IMMEDIATELY AFTER THE GRANT, SUCH ELIGIBLE EMPLOYEE (OR
ANY OTHER PERSON WHOSE STOCK WOULD BE ATTRIBUTED TO SUCH ELIGIBLE EMPLOYEE
PURSUANT TO SECTION 424(D) OF THE CODE) WOULD OWN CAPITAL STOCK OF THE COMPANY
AND/OR HOLD OUTSTANDING OPTIONS TO PURCHASE SUCH STOCK POSSESSING FIVE PERCENT
(5%) OR MORE OF THE TOTAL COMBINED VOTING POWER OR VALUE OF ALL CLASSES OF THE
CAPITAL STOCK OF THE COMPANY OR OF ANY SUBSIDIARY, OR (II) TO THE EXTENT THAT
HIS OR HER RIGHTS TO PURCHASE STOCK UNDER ALL EMPLOYEE STOCK PURCHASE PLANS OF
THE COMPANY AND ITS SUBSIDIARIES ACCRUES AT A RATE WHICH EXCEEDS TWENTY-FIVE
THOUSAND DOLLARS ($25,000) WORTH OF STOCK (DETERMINED AT THE FAIR MARKET VALUE
OF THE SHARES AT THE TIME SUCH OPTION IS GRANTED) FOR EACH CALENDAR YEAR IN
WHICH SUCH OPTION IS OUTSTANDING AT ANY TIME.


 


4.             OFFERING PERIODS.  THE PLAN SHALL BE IMPLEMENTED BY CONSECUTIVE
OFFERING PERIODS WITH A NEW OFFERING PERIOD COMMENCING ON THE FIRST TRADING DAY
ON OR AFTER FEBRUARY 15 AND AUGUST 15 EACH YEAR, OR ON SUCH OTHER DATE AS THE
BOARD SHALL DETERMINE; PROVIDED, HOWEVER, THAT THE FIRST OFFERING PERIOD UNDER
THE PLAN SHALL COMMENCE WITH THE FIRST TRADING DATE ON OR AFTER THE DATE ON
WHICH THE SECURITIES AND EXCHANGE COMMISSION DECLARES THE COMPANY’S REGISTRATION
STATEMENT EFFECTIVE AND ENDING WITH THE FIRST TRADING DATE ON OR AFTER THE
EARLIER OF (I) FEBRUARY 15, 2007 OR (II) TWENTY-SEVEN (27) MONTHS FROM THE
BEGINNING OF THE FIRST OFFERING PERIOD.  NOTWITHSTANDING THE FOREGOING, A
SPECIAL OFFERING PERIOD COMMENCING ON THE FIRST TRADING DAY ON OR AFTER APRIL 1,
2008, AND TERMINATING IMMEDIATELY FOLLOWING BUT ON THE SAME EXERCISE DATE FOR
THE OFFERING PERIOD THAT COMMENCED ON OR ABOUT NOVEMBER 15, 2007, WILL BE
IMPLEMENTED AND WILL OVERLAP THE OFFERING PERIOD THAT COMMENCED ON OR ABOUT
NOVEMBER 15, 2007.  THE BOARD SHALL HAVE THE POWER TO CHANGE THE DURATION OF
OFFERING PERIODS (INCLUDING THE COMMENCEMENT DATES THEREOF) WITH RESPECT TO
FUTURE OFFERINGS WITHOUT STOCKHOLDER APPROVAL IF SUCH CHANGE IS ANNOUNCED PRIOR
TO THE SCHEDULED BEGINNING OF THE FIRST OFFERING PERIOD TO BE AFFECTED
THEREAFTER.


 


5.             PARTICIPATION.


 


(A)           FIRST OFFERING PERIOD.  AN ELIGIBLE EMPLOYEE SHALL BE ENTITLED TO
PARTICIPATE IN THE FIRST OFFERING PERIOD ONLY IF SUCH INDIVIDUAL SUBMITS A
SUBSCRIPTION AGREEMENT AUTHORIZING PAYROLL DEDUCTIONS IN A FORM DETERMINED BY
THE ADMINISTRATOR (WHICH MAY BE SIMILAR TO THE FORM ATTACHED

 

3

--------------------------------------------------------------------------------


 


HERETO AS EXHIBIT A) TO THE COMPANY’S DESIGNATED PLAN ADMINISTRATOR (I) NO
EARLIER THAN THE EFFECTIVE DATE OF THE FILING OF THE COMPANY’S REGISTRATION
STATEMENT ON FORM S-8 WITH RESPECT TO COMMON STOCK ISSUABLE UNDER THE PLAN (THE
“EFFECTIVE DATE”) AND (II) NO LATER THAN FIFTEEN (15) BUSINESS DAYS FROM THE
EFFECTIVE DATE OR SUCH OTHER PERIOD OF TIME AS THE ADMINISTRATOR MAY DETERMINE
(THE “ENROLLMENT WINDOW”).  AN ELIGIBLE EMPLOYEE’S FAILURE TO SUBMIT THE
SUBSCRIPTION AGREEMENT DURING THE ENROLLMENT WINDOW SHALL RESULT IN THE
AUTOMATIC TERMINATION OF SUCH INDIVIDUAL’S PARTICIPATION IN THE OFFERING PERIOD.


 


(B)           SUBSEQUENT OFFERING PERIODS.  AN ELIGIBLE EMPLOYEE MAY BECOME A
PARTICIPANT IN THE PLAN BY COMPLETING A SUBSCRIPTION AGREEMENT IN A FORM
DETERMINED BY THE ADMINISTRATOR (WHICH MAY BE SIMILAR TO THE FORM ATTACHED
HERETO AS EXHIBIT A) AND FILING IT WITH THE COMPANY’S DESIGNATED PLAN
ADMINISTRATOR PRIOR TO THE APPLICABLE OFFERING DATE.


 


(C)           SPECIAL OFFERING PERIOD.  AN ELIGIBLE EMPLOYEE MAY PARTICIPATE IN
THE SPECIAL OFFERING PERIOD BY COMPLETING A SUBSCRIPTION AGREEMENT IN A FORM
DETERMINED BY THE ADMINISTRATOR (WHICH MAY BE SIMILAR TO THE FORM ATTACHED
HERETO AS EXHIBIT C) AND FILING IT WITH THE COMPANY’S DESIGNATED PLAN
ADMINISTRATOR PRIOR TO THE OFFERING DATE FOR THE SPECIAL OFFERING PERIOD. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN OR OTHERWISE, AN ELIGIBLE
EMPLOYEE MAY PARTICIPATE IN BOTH THE SPECIAL OFFERING PERIOD AND THE OFFERING
PERIOD THAT COMMENCED ON OR ABOUT NOVEMBER 15, 2007.


 


6.             PAYROLL DEDUCTIONS.


 


(A)           AT THE TIME A PARTICIPANT FILES HIS OR HER SUBSCRIPTION AGREEMENT,
HE OR SHE SHALL ELECT TO HAVE PAYROLL DEDUCTIONS MADE ON EACH PAY DAY DURING THE
OFFERING PERIOD IN AN AMOUNT NOT EXCEEDING FIFTEEN PERCENT (15%) OF THE
COMPENSATION WHICH HE OR SHE RECEIVES ON EACH PAY DAY DURING THE OFFERING
PERIOD; PROVIDED, HOWEVER, THAT SHOULD A PAY DAY OCCUR ON AN EXERCISE DATE, A
PARTICIPANT SHALL HAVE THE PAYROLL DEDUCTIONS MADE ON SUCH DAY APPLIED TO HIS OR
HER ACCOUNT UNDER THE NEW OFFERING PERIOD.  FOR PURPOSES OF CLARIFICATION, A
PARTICIPANT MAY FILE SUBSCRIPTION AGREEMENTS WITH RESPECT TO THE OFFERING PERIOD
THAT COMMENCED ON OR ABOUT NOVEMBER 15, 2007, AND THE SPECIAL OFFERING PERIOD
PURSUANT TO WHICH THE PARTICIPANT MAY CONTRIBUTE TO EACH OFFERING PERIOD AN
AMOUNT NOT EXCEEDING FIFTEEN PERCENT (15%) OF THE COMPENSATION WHICH HE OR SHE
RECEIVES ON EACH PAY DAY DURING SUCH OFFERING PERIODS. A PARTICIPANT’S
SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT FOR SUCCESSIVE OFFERING PERIODS
UNLESS TERMINATED AS PROVIDED IN SECTION 10 HEREOF.  WITH RESPECT TO A
PARTICIPANT WHO HAS FILED SUBSCRIPTION AGREEMENTS FOR BOTH THE SPECIAL OFFERING
PERIOD AND THE OFFERING PERIOD THAT COMMENCED ON OR ABOUT NOVEMBER 15, 2007, HIS
OR HER SUBSCRIPTION AGREEMENT FOR THE OFFERING PERIOD THAT COMMENCED ON OR ABOUT
NOVEMBER 15, 2007, SHALL REMAIN IN EFFECT FOR SUCCESSIVE OFFERING PERIODS
(COMMENCING ON OR AFTER AUGUST 15, 2008) UNLESS TERMINATED AS PROVIDED IN
SECTION 10 HEREOF.


 


(B)           PAYROLL DEDUCTIONS FOR A PARTICIPANT SHALL COMMENCE ON THE FIRST
PAY DAY FOLLOWING THE OFFERING DATE AND SHALL END ON THE LAST PAY DAY IN THE
OFFERING PERIOD TO WHICH SUCH AUTHORIZATION IS APPLICABLE, UNLESS SOONER
TERMINATED BY THE PARTICIPANT AS PROVIDED IN SECTION 10 HEREOF; PROVIDED,
HOWEVER, THAT FOR THE FIRST OFFERING PERIOD, PAYROLL DEDUCTIONS SHALL COMMENCE
ON THE FIRST PAY DAY ON OR FOLLOWING THE END OF THE ENROLLMENT WINDOW.


 


(C)           ALL PAYROLL DEDUCTIONS MADE FOR A PARTICIPANT SHALL BE CREDITED TO
HIS OR HER ACCOUNT UNDER THE PLAN AND SHALL BE WITHHELD IN WHOLE PERCENTAGES
ONLY.  A PARTICIPANT MAY NOT MAKE ANY ADDITIONAL PAYMENTS INTO SUCH ACCOUNT.


 


(D)           A PARTICIPANT MAY DISCONTINUE HIS OR HER PARTICIPATION IN THE PLAN
AS PROVIDED IN SECTION 10 HEREOF, OR MAY INCREASE OR DECREASE THE RATE OF HIS OR
HER PAYROLL DEDUCTIONS DURING THE OFFERING PERIOD BY COMPLETING OR FILING WITH
THE COMPANY A NEW SUBSCRIPTION AGREEMENT AUTHORIZING

 

4

--------------------------------------------------------------------------------


 


A CHANGE IN PAYROLL DEDUCTION RATE.  THE ADMINISTRATOR MAY, IN ITS DISCRETION,
LIMIT THE NATURE AND/OR NUMBER OF PARTICIPATION RATE CHANGES DURING ANY OFFERING
PERIOD.  THE CHANGE IN RATE SHALL BE EFFECTIVE WITH THE FIRST FULL PAYROLL
PERIOD FOLLOWING FIVE (5) BUSINESS DAYS AFTER THE COMPANY’S RECEIPT OF THE NEW
SUBSCRIPTION AGREEMENT UNLESS THE COMPANY ELECTS TO PROCESS A GIVEN CHANGE IN
PARTICIPATION MORE QUICKLY.


 


(E)           NOTWITHSTANDING THE FOREGOING, TO THE EXTENT NECESSARY TO COMPLY
WITH SECTION 423(B)(8) OF THE CODE AND SECTION 3(C) HEREOF, A PARTICIPANT’S
PAYROLL DEDUCTIONS MAY BE DECREASED TO ZERO PERCENT (0%) AT ANY TIME DURING AN
OFFERING PERIOD.  PAYROLL DEDUCTIONS SHALL RECOMMENCE AT THE RATE PROVIDED IN
SUCH PARTICIPANT’S SUBSCRIPTION AGREEMENT AT THE BEGINNING OF THE FIRST OFFERING
PERIOD WHICH IS SCHEDULED TO END IN THE FOLLOWING CALENDAR YEAR, UNLESS
TERMINATED BY THE PARTICIPANT AS PROVIDED IN SECTION 10 HEREOF.


 


(F)            AT THE TIME THE OPTION IS EXERCISED, IN WHOLE OR IN PART, OR AT
THE TIME SOME OR ALL OF THE COMPANY’S COMMON STOCK ISSUED UNDER THE PLAN IS
DISPOSED OF, THE PARTICIPANT MUST MAKE ADEQUATE PROVISION FOR THE COMPANY’S OR
ITS SUBSIDIARY’S FEDERAL, STATE, OR ANY OTHER TAX LIABILITY PAYABLE TO ANY
AUTHORITY, NATIONAL INSURANCE, SOCIAL SECURITY OR OTHER TAX WITHHOLDING
OBLIGATIONS, IF ANY, WHICH ARISE UPON THE EXERCISE OF THE OPTION OR THE
DISPOSITION OF THE COMMON STOCK INCLUDING, FOR THE AVOIDANCE OF DOUBT, ANY
LIABILITY TO PAY SECONDARY CLASS 1 NATIONAL INSURANCE CONTRIBUTIONS FOR WHICH AN
AGREEMENT OR ELECTION HAS BEEN ENTERED INTO UNDER PARAGRAPH 3A OR 3B OF SCHEDULE
1 TO THE SOCIAL SECURITY CONTRIBUTIONS AND BENEFITS ACT 1992.  AT ANY TIME, THE
COMPANY OR ITS SUBSIDIARY MAY, BUT SHALL NOT BE OBLIGATED TO, WITHHOLD FROM THE
PARTICIPANT’S COMPENSATION THE AMOUNT NECESSARY FOR THE COMPANY OR ITS
SUBSIDIARY TO MEET APPLICABLE WITHHOLDING OBLIGATIONS, INCLUDING ANY WITHHOLDING
REQUIRED TO MAKE AVAILABLE TO THE COMPANY OR ITS SUBSIDIARY ANY TAX DEDUCTIONS
OR BENEFITS ATTRIBUTABLE TO SALE OR EARLY DISPOSITION OF COMMON STOCK BY THE
ELIGIBLE EMPLOYEE.


 


7.             GRANT OF OPTION.  ON THE OFFERING DATE OF EACH OFFERING PERIOD,
EACH ELIGIBLE EMPLOYEE PARTICIPATING IN SUCH OFFERING PERIOD SHALL BE GRANTED AN
OPTION TO PURCHASE ON EACH EXERCISE DATE DURING SUCH OFFERING PERIOD (AT THE
APPLICABLE PURCHASE PRICE) UP TO A NUMBER OF SHARES OF THE COMPANY’S COMMON
STOCK DETERMINED BY DIVIDING SUCH ELIGIBLE EMPLOYEE’S PAYROLL DEDUCTIONS
ACCUMULATED PRIOR TO SUCH EXERCISE DATE BY THE APPLICABLE PURCHASE PRICE;
PROVIDED THAT IN NO EVENT SHALL AN ELIGIBLE EMPLOYEE BE PERMITTED TO PURCHASE
MORE THAN 1,000 SHARES OF THE COMPANY’S COMMON STOCK DURING EACH OFFERING PERIOD
THAT COMMENCED PRIOR TO MARCH 24, 2008, AND MORE THAN 5,000 SHARES OF THE
COMPANY COMMON STOCK DURING EACH OFFERING PERIOD THAT COMMENCES ON OR AFTER
MARCH 24, 2008 (SUBJECT TO ANY ADJUSTMENT PURSUANT TO SECTION 19), AND PROVIDED
FURTHER THAT SUCH PURCHASE SHALL BE SUBJECT TO THE LIMITATIONS SET FORTH IN
SECTIONS 3(C) AND 13 HEREOF.  THE ELIGIBLE EMPLOYEE MAY ACCEPT THE GRANT OF SUCH
OPTION BY TURNING IN A COMPLETED SUBSCRIPTION AGREEMENT (ATTACHED HERETO AS
EXHIBIT A OR, WITH RESPECT TO THE SPECIAL OFFERING PERIOD, ATTACHED HERETO AS
EXHIBIT C) TO THE COMPANY ON OR PRIOR TO AN OFFERING DATE, OR WITH RESPECT TO
THE FIRST OFFERING PERIOD, PRIOR TO THE LAST DAY OF THE ENROLLMENT WINDOW.  THE
ADMINISTRATOR MAY, FOR FUTURE OFFERING PERIODS, INCREASE OR DECREASE, IN ITS
ABSOLUTE DISCRETION, THE MAXIMUM NUMBER OF SHARES OF THE COMPANY’S COMMON STOCK
AN ELIGIBLE EMPLOYEE MAY PURCHASE DURING EACH OFFERING PERIOD.  EXERCISE OF THE
OPTION SHALL OCCUR AS PROVIDED IN SECTION 8 HEREOF, UNLESS THE PARTICIPANT HAS
WITHDRAWN PURSUANT TO SECTION 10 HEREOF.  THE OPTION SHALL EXPIRE ON THE LAST
DAY OF THE OFFERING PERIOD.


 


8.             EXERCISE OF OPTION.


 


(A)           UNLESS A PARTICIPANT WITHDRAWS FROM THE PLAN AS PROVIDED IN
SECTION 10 HEREOF, HIS OR HER OPTION FOR THE PURCHASE OF SHARES SHALL BE
EXERCISED AUTOMATICALLY ON THE EXERCISE DATE, AND THE MAXIMUM NUMBER OF FULL
SHARES SUBJECT TO OPTION SHALL BE PURCHASED FOR SUCH

 

5

--------------------------------------------------------------------------------


 


PARTICIPANT AT THE APPLICABLE PURCHASE PRICE WITH THE ACCUMULATED PAYROLL
DEDUCTIONS IN HIS OR HER ACCOUNT.  NO FRACTIONAL SHARES SHALL BE PURCHASED; ANY
PAYROLL DEDUCTIONS ACCUMULATED IN A PARTICIPANT’S ACCOUNT WHICH ARE NOT
SUFFICIENT TO PURCHASE A FULL SHARE SHALL BE RETAINED IN THE PARTICIPANT’S
ACCOUNT FOR THE SUBSEQUENT OFFERING PERIOD, SUBJECT TO EARLIER WITHDRAWAL BY THE
PARTICIPANT AS PROVIDED IN SECTION 10 HEREOF.  ANY OTHER FUNDS LEFT OVER IN A
PARTICIPANT’S ACCOUNT AFTER THE EXERCISE DATE SHALL BE RETURNED TO THE
PARTICIPANT.  DURING A PARTICIPANT’S LIFETIME, A PARTICIPANT’S OPTION TO
PURCHASE SHARES HEREUNDER IS EXERCISABLE ONLY BY HIM OR HER.


 


(B)           IF THE ADMINISTRATOR DETERMINES THAT, ON A GIVEN EXERCISE DATE,
THE NUMBER OF SHARES WITH RESPECT TO WHICH OPTIONS ARE TO BE EXERCISED MAY
EXCEED (I) THE NUMBER OF SHARES OF COMMON STOCK THAT WERE AVAILABLE FOR SALE
UNDER THE PLAN ON THE OFFERING DATE OF THE APPLICABLE OFFERING PERIOD, OR
(II) THE NUMBER OF SHARES AVAILABLE FOR SALE UNDER THE PLAN ON SUCH EXERCISE
DATE, THE ADMINISTRATOR MAY IN ITS SOLE DISCRETION PROVIDE THAT THE COMPANY
SHALL MAKE A PRO RATA ALLOCATION OF THE SHARES OF COMMON STOCK AVAILABLE FOR
PURCHASE ON SUCH EXERCISE DATE IN AS UNIFORM A MANNER AS SHALL BE PRACTICABLE
AND AS IT SHALL DETERMINE IN ITS SOLE DISCRETION TO BE EQUITABLE AMONG ALL
PARTICIPANTS EXERCISING OPTIONS TO PURCHASE COMMON STOCK ON SUCH EXERCISE DATE. 
THE COMPANY MAY MAKE A PRO RATA ALLOCATION OF THE SHARES AVAILABLE ON THE
OFFERING DATE OF ANY APPLICABLE OFFERING PERIOD PURSUANT TO THE PRECEDING
SENTENCE, NOTWITHSTANDING ANY AUTHORIZATION OF ADDITIONAL SHARES FOR ISSUANCE
UNDER THE PLAN BY THE COMPANY’S STOCKHOLDERS SUBSEQUENT TO SUCH OFFERING DATE.


 


9.             DELIVERY.  AS SOON AS REASONABLY PRACTICABLE AFTER EACH EXERCISE
DATE ON WHICH A PURCHASE OF SHARES OCCURS, THE COMPANY SHALL ARRANGE THE
DELIVERY TO EACH PARTICIPANT THE SHARES PURCHASED UPON EXERCISE OF HIS OR HER
OPTION IN A FORM DETERMINED BY THE ADMINISTRATOR.


 


10.           WITHDRAWAL.


 


(A)           A PARTICIPANT MAY WITHDRAW ALL BUT NOT LESS THAN ALL THE PAYROLL
DEDUCTIONS CREDITED TO HIS OR HER ACCOUNT AND NOT YET USED TO EXERCISE HIS OR
HER OPTION UNDER THE PLAN AT ANY TIME BY GIVING WRITTEN NOTICE TO THE COMPANY IN
THE FORM DETERMINED BY THE ADMINISTRATOR (WHICH MAY BE SIMILAR TO THE FORM
ATTACHED AS EXHIBIT B TO THIS PLAN).  ALL OF THE PARTICIPANT’S PAYROLL
DEDUCTIONS CREDITED TO HIS OR HER ACCOUNT SHALL BE PAID TO SUCH PARTICIPANT
PROMPTLY AFTER RECEIPT OF NOTICE OF WITHDRAWAL AND SUCH PARTICIPANT’S OPTION FOR
THE OFFERING PERIOD SHALL BE AUTOMATICALLY TERMINATED, AND NO FURTHER PAYROLL
DEDUCTIONS FOR THE PURCHASE OF SHARES SHALL BE MADE FOR SUCH OFFERING PERIOD. 
IF A PARTICIPANT WITHDRAWS FROM AN OFFERING PERIOD, PAYROLL DEDUCTIONS SHALL NOT
RESUME AT THE BEGINNING OF THE SUCCEEDING OFFERING PERIOD UNLESS THE PARTICIPANT
DELIVERS TO THE COMPANY A NEW SUBSCRIPTION AGREEMENT.


 


(B)           A PARTICIPANT’S WITHDRAWAL FROM AN OFFERING PERIOD SHALL NOT HAVE
ANY EFFECT UPON HIS OR HER ELIGIBILITY TO PARTICIPATE IN ANY SIMILAR PLAN WHICH
MAY HEREAFTER BE ADOPTED BY THE COMPANY OR IN SUCCEEDING OFFERING PERIODS WHICH
COMMENCE AFTER THE TERMINATION OF THE OFFERING PERIOD FROM WHICH THE PARTICIPANT
WITHDRAWS.


 


10.           TERMINATION OF EMPLOYMENT.  UPON A PARTICIPANT’S CEASING TO BE AN
ELIGIBLE EMPLOYEE, FOR ANY REASON, HE OR SHE SHALL BE DEEMED TO HAVE ELECTED TO
WITHDRAW FROM THE PLAN AND THE PAYROLL DEDUCTIONS CREDITED TO SUCH PARTICIPANT’S
ACCOUNT DURING THE OFFERING PERIOD BUT NOT YET USED TO PURCHASE SHARES OF COMMON
STOCK UNDER THE PLAN SHALL BE RETURNED TO SUCH PARTICIPANT OR, IN THE CASE OF
HIS OR HER DEATH, TO THE PERSON OR PERSONS ENTITLED THERETO UNDER SECTION 15,
AND SUCH PARTICIPANT’S OPTION SHALL BE AUTOMATICALLY TERMINATED.


 


11.           INTEREST.  NO INTEREST SHALL ACCRUE ON THE PAYROLL DEDUCTIONS OF A
PARTICIPANT IN THE PLAN.

 

6

--------------------------------------------------------------------------------


 


12.           STOCK.


 


(A)           SUBJECT TO ADJUSTMENT UPON CHANGES IN CAPITALIZATION OF THE
COMPANY AS PROVIDED IN SECTION 19 HEREOF, THE MAXIMUM NUMBER OF SHARES OF THE
COMPANY’S COMMON STOCK WHICH SHALL BE MADE AVAILABLE FOR SALE UNDER THE PLAN
SHALL BE 200,000 SHARES PLUS AN ANNUAL INCREASE TO BE ADDED ON THE FIRST DAY OF
THE COMPANY’S FISCAL YEAR BEGINNING IN FISCAL YEAR 2007, EQUAL TO THE LESSER OF
(I) 300,000 SHARES OF COMMON STOCK, (II) ONE POINT FIVE PERCENT (1.5%) OF THE
OUTSTANDING SHARES OF COMMON STOCK ON SUCH DATE OR (III) AN AMOUNT DETERMINED BY
THE BOARD.


 


(B)           UNTIL THE SHARES ARE ISSUED (AS EVIDENCED BY THE APPROPRIATE ENTRY
ON THE BOOKS OF THE COMPANY OR OF A DULY AUTHORIZED TRANSFER AGENT OF THE
COMPANY), A PARTICIPANT SHALL ONLY HAVE THE RIGHTS OF AN UNSECURED CREDITOR WITH
RESPECT TO SUCH SHARES, AND NO RIGHT TO VOTE OR RECEIVE DIVIDENDS OR ANY OTHER
RIGHTS AS A STOCKHOLDER SHALL EXIST WITH RESPECT TO SUCH SHARES.


 


(C)           SHARES TO BE DELIVERED TO A PARTICIPANT UNDER THE PLAN SHALL BE
REGISTERED IN THE NAME OF THE PARTICIPANT OR IN THE NAME OF THE PARTICIPANT AND
HIS OR HER SPOUSE.


 


13.           ADMINISTRATION.  THE ADMINISTRATOR SHALL ADMINISTER THE PLAN AND
SHALL HAVE FULL AND EXCLUSIVE DISCRETIONARY AUTHORITY TO CONSTRUE, INTERPRET AND
APPLY THE TERMS OF THE PLAN, TO DETERMINE ELIGIBILITY AND TO ADJUDICATE ALL
DISPUTED CLAIMS FILED UNDER THE PLAN.  EVERY FINDING, DECISION AND DETERMINATION
MADE BY THE ADMINISTRATOR SHALL, TO THE FULL EXTENT PERMITTED BY LAW, BE FINAL
AND BINDING UPON ALL PARTIES.  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY IN
THIS PLAN, THE ADMINISTRATOR MAY ADOPT RULES OR PROCEDURES RELATING TO THE
OPERATION AND ADMINISTRATION OF THE PLAN TO ACCOMMODATE THE SPECIFIC
REQUIREMENTS OF LOCAL LAWS AND PROCEDURES FOR JURISDICTIONS OUTSIDE OF THE
UNITED STATES.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
ADMINISTRATOR IS SPECIFICALLY AUTHORIZED TO ADOPT RULES AND PROCEDURES REGARDING
ELIGIBILITY TO PARTICIPATE, THE DEFINITION OF COMPENSATION, HANDLING OF PAYROLL
DEDUCTIONS, MAKING OF CONTRIBUTIONS TO THE PLAN (INCLUDING, WITHOUT LIMITATION,
IN FORMS OTHER THAN PAYROLL DEDUCTIONS), ESTABLISHMENT OF BANK OR TRUST ACCOUNTS
TO HOLD PAYROLL DEDUCTIONS, PAYMENT OF INTEREST, CONVERSION OF LOCAL CURRENCY,
OBLIGATIONS TO PAY PAYROLL TAX, DETERMINATION OF BENEFICIARY DESIGNATION
REQUIREMENTS, WITHHOLDING PROCEDURES AND HANDLING OF STOCK CERTIFICATES WHICH
VARY WITH LOCAL REQUIREMENTS.


 


14.           DESIGNATION OF BENEFICIARY.


 


(A)           A PARTICIPANT MAY FILE A DESIGNATION OF A BENEFICIARY WHO IS TO
RECEIVE ANY SHARES AND CASH, IF ANY, FROM THE PARTICIPANT’S ACCOUNT UNDER THE
PLAN IN THE EVENT OF SUCH PARTICIPANT’S DEATH SUBSEQUENT TO AN EXERCISE DATE ON
WHICH THE OPTION IS EXERCISED BUT PRIOR TO DELIVERY TO SUCH PARTICIPANT OF SUCH
SHARES AND CASH.  IN ADDITION, A PARTICIPANT MAY FILE A DESIGNATION OF A
BENEFICIARY WHO IS TO RECEIVE ANY CASH FROM THE PARTICIPANT’S ACCOUNT UNDER THE
PLAN IN THE EVENT OF SUCH PARTICIPANT’S DEATH PRIOR TO EXERCISE OF THE OPTION. 
IF A PARTICIPANT IS MARRIED AND THE DESIGNATED BENEFICIARY IS NOT THE SPOUSE,
SPOUSAL CONSENT SHALL BE REQUIRED FOR SUCH DESIGNATION TO BE EFFECTIVE.


 


(B)           SUCH DESIGNATION OF BENEFICIARY MAY BE CHANGED BY THE PARTICIPANT
AT ANY TIME BY NOTICE IN A FORM DETERMINED BY THE ADMINISTRATOR.  IN THE EVENT
OF THE DEATH OF A PARTICIPANT AND IN THE ABSENCE OF A BENEFICIARY VALIDLY
DESIGNATED UNDER THE PLAN WHO IS LIVING AT THE TIME OF SUCH PARTICIPANT’S DEATH,
THE COMPANY SHALL DELIVER SUCH SHARES AND/OR CASH TO THE EXECUTOR OR
ADMINISTRATOR OF THE ESTATE OF THE PARTICIPANT, OR IF NO SUCH EXECUTOR OR
ADMINISTRATOR HAS BEEN APPOINTED (TO THE KNOWLEDGE OF THE COMPANY), THE COMPANY,
IN ITS DISCRETION, MAY DELIVER SUCH SHARES AND/OR CASH TO THE SPOUSE OR TO ANY
ONE OR MORE DEPENDENTS OR RELATIVES OF THE PARTICIPANT, OR IF NO SPOUSE,
DEPENDENT OR RELATIVE IS KNOWN TO THE COMPANY, THEN TO SUCH OTHER PERSON AS THE
COMPANY MAY DESIGNATE.


 


(C)           ALL BENEFICIARY DESIGNATIONS SHALL BE IN SUCH FORM AND MANNER AS
THE ADMINISTRATOR MAY DESIGNATE FROM TIME TO TIME.

 

7

--------------------------------------------------------------------------------


 


15.           TRANSFERABILITY.  NEITHER PAYROLL DEDUCTIONS CREDITED TO A
PARTICIPANT’S ACCOUNT NOR ANY RIGHTS WITH REGARD TO THE EXERCISE OF AN OPTION OR
TO RECEIVE SHARES UNDER THE PLAN MAY BE ASSIGNED, TRANSFERRED, PLEDGED OR
OTHERWISE DISPOSED OF IN ANY WAY (OTHER THAN BY WILL, THE LAWS OF DESCENT AND
DISTRIBUTION OR AS PROVIDED IN SECTION 15 HEREOF) BY THE PARTICIPANT.  ANY SUCH
ATTEMPT AT ASSIGNMENT, TRANSFER, PLEDGE OR OTHER DISPOSITION SHALL BE WITHOUT
EFFECT, EXCEPT THAT THE COMPANY MAY TREAT SUCH ACT AS AN ELECTION TO WITHDRAW
FUNDS FROM AN OFFERING PERIOD IN ACCORDANCE WITH SECTION 10 HEREOF.


 


16.           USE OF FUNDS.  ALL PAYROLL DEDUCTIONS RECEIVED OR HELD BY THE
COMPANY UNDER THE PLAN MAY BE USED BY THE COMPANY FOR ANY CORPORATE PURPOSE, AND
THE COMPANY SHALL NOT BE OBLIGATED TO SEGREGATE SUCH PAYROLL DEDUCTIONS.  UNTIL
SHARES ARE ISSUED, PARTICIPANTS SHALL ONLY HAVE THE RIGHTS OF AN UNSECURED
CREDITOR.


 


17.           REPORTS.  INDIVIDUAL ACCOUNTS SHALL BE MAINTAINED FOR EACH
PARTICIPANT IN THE PLAN.  STATEMENTS OF ACCOUNT SHALL BE GIVEN TO PARTICIPATING
ELIGIBLE EMPLOYEES AT LEAST ANNUALLY, WHICH STATEMENTS SHALL SET FORTH THE
AMOUNTS OF PAYROLL DEDUCTIONS, THE PURCHASE PRICE, THE NUMBER OF SHARES
PURCHASED AND THE REMAINING CASH BALANCE, IF ANY.


 


18.                 ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, DISSOLUTION,
LIQUIDATION, MERGER OR CHANGE IN CONTROL.


 


(A)           CHANGES IN CAPITALIZATION.  SUBJECT TO ANY REQUIRED ACTION BY THE
STOCKHOLDERS OF THE COMPANY, THE MAXIMUM NUMBER OF SHARES OF THE COMPANY’S
COMMON STOCK WHICH SHALL BE MADE AVAILABLE FOR SALE UNDER THE PLAN, THE MAXIMUM
NUMBER OF SHARES EACH PARTICIPANT MAY PURCHASE EACH OFFERING PERIOD (PURSUANT TO
SECTION 7), AS WELL AS THE PRICE PER SHARE AND THE NUMBER OF SHARES OF COMMON
STOCK COVERED BY EACH OPTION UNDER THE PLAN WHICH HAS NOT YET BEEN EXERCISED
SHALL BE PROPORTIONATELY ADJUSTED FOR ANY INCREASE OR DECREASE IN THE NUMBER OF
ISSUED SHARES OF COMMON STOCK RESULTING FROM A STOCK SPLIT, REVERSE STOCK SPLIT,
STOCK DIVIDEND, COMBINATION OR RECLASSIFICATION OF THE COMMON STOCK, OR ANY
OTHER CHANGE IN THE NUMBER OF SHARES OF COMMON STOCK EFFECTED WITHOUT RECEIPT OF
CONSIDERATION BY THE COMPANY; PROVIDED, HOWEVER, THAT CONVERSION OF ANY
CONVERTIBLE SECURITIES OF THE COMPANY SHALL NOT BE DEEMED TO HAVE BEEN “EFFECTED
WITHOUT RECEIPT OF CONSIDERATION.”  SUCH ADJUSTMENT SHALL BE MADE BY THE
ADMINISTRATOR, WHOSE DETERMINATION IN THAT RESPECT SHALL BE FINAL, BINDING AND
CONCLUSIVE.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, NO ISSUANCE BY THE COMPANY OF
SHARES OF STOCK OF ANY CLASS, OR SECURITIES CONVERTIBLE INTO SHARES OF STOCK OF
ANY CLASS, SHALL AFFECT, AND NO ADJUSTMENT BY REASON THEREOF SHALL BE MADE WITH
RESPECT TO, THE NUMBER OR PRICE OF SHARES OF COMMON STOCK SUBJECT TO AN OPTION.


 


(B)           DISSOLUTION OR LIQUIDATION.  IN THE EVENT OF THE PROPOSED
DISSOLUTION OR LIQUIDATION OF THE COMPANY, THE OFFERING PERIOD THEN IN PROGRESS
SHALL BE SHORTENED BY SETTING A NEW EXERCISE DATE (THE “NEW EXERCISE DATE”), AND
SHALL TERMINATE IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH PROPOSED
DISSOLUTION OR LIQUIDATION, UNLESS PROVIDED OTHERWISE BY THE ADMINISTRATOR.  THE
NEW EXERCISE DATE SHALL BE BEFORE THE DATE OF THE COMPANY’S PROPOSED DISSOLUTION
OR LIQUIDATION.  THE ADMINISTRATOR SHALL NOTIFY EACH PARTICIPANT IN WRITING, AT
LEAST TEN (10) BUSINESS DAYS PRIOR TO THE NEW EXERCISE DATE, THAT THE EXERCISE
DATE FOR THE PARTICIPANT’S OPTION HAS BEEN CHANGED TO THE NEW EXERCISE DATE AND
THAT THE PARTICIPANT’S OPTION SHALL BE EXERCISED AUTOMATICALLY ON THE NEW
EXERCISE DATE, UNLESS PRIOR TO SUCH DATE THE PARTICIPANT HAS WITHDRAWN FROM THE
OFFERING PERIOD AS PROVIDED IN SECTION 10 HEREOF.


 


(C)           MERGER OR CHANGE IN CONTROL.  IN THE EVENT OF A MERGER OR CHANGE
IN CONTROL, EACH OUTSTANDING OPTION SHALL BE ASSUMED OR AN EQUIVALENT OPTION
SUBSTITUTED BY THE SUCCESSOR CORPORATION OR A PARENT OR SUBSIDIARY OF THE
SUCCESSOR CORPORATION.  IN THE EVENT THAT THE SUCCESSOR CORPORATION REFUSES TO
ASSUME OR SUBSTITUTE FOR THE OPTION, THE OFFERING PERIOD THEN IN PROGRESS SHALL
BE SHORTENED BY SETTING A NEW EXERCISE DATE AND SHALL END ON THE NEW EXERCISE
DATE.  THE NEW

 

8

--------------------------------------------------------------------------------


 


EXERCISE DATE SHALL BE BEFORE THE DATE OF THE COMPANY’S PROPOSED MERGER OR
CHANGE IN CONTROL.  THE ADMINISTRATOR SHALL NOTIFY EACH PARTICIPANT IN WRITING,
AT LEAST TEN (10) BUSINESS DAYS PRIOR TO THE NEW EXERCISE DATE, THAT THE
EXERCISE DATE FOR THE PARTICIPANT’S OPTION HAS BEEN CHANGED TO THE NEW EXERCISE
DATE AND THAT THE PARTICIPANT’S OPTION SHALL BE EXERCISED AUTOMATICALLY ON THE
NEW EXERCISE DATE, UNLESS PRIOR TO SUCH DATE THE PARTICIPANT HAS WITHDRAWN FROM
THE OFFERING PERIOD AS PROVIDED IN SECTION 10 HEREOF.


 


19.           AMENDMENT OR TERMINATION.


 


(A)           THE ADMINISTRATOR MAY AT ANY TIME AND FOR ANY REASON TERMINATE OR
AMEND THE PLAN.  EXCEPT AS PROVIDED IN SECTION 19 AND THIS SECTION 20 HEREOF, NO
AMENDMENT MAY MAKE ANY CHANGE IN ANY OPTION THERETOFORE GRANTED WHICH ADVERSELY
AFFECTS THE RIGHTS OF ANY PARTICIPANT UNLESS THEIR CONSENT IS OBTAINED.  TO THE
EXTENT NECESSARY TO COMPLY WITH SECTION 423 OF THE CODE (OR ANY SUCCESSOR
RULE OR PROVISION OR ANY OTHER APPLICABLE LAW, REGULATION OR STOCK EXCHANGE
RULE), THE COMPANY SHALL OBTAIN STOCKHOLDER APPROVAL OF ANY AMENDMENT IN SUCH A
MANNER AND TO SUCH A DEGREE AS REQUIRED.


 


(B)           WITHOUT STOCKHOLDER CONSENT AND WITHOUT REGARD TO WHETHER ANY
PARTICIPANT RIGHTS MAY BE CONSIDERED TO HAVE BEEN “ADVERSELY AFFECTED,” THE
ADMINISTRATOR SHALL BE ENTITLED TO CHANGE THE OFFERING PERIODS, LIMIT THE
FREQUENCY AND/OR NUMBER OF CHANGES IN THE AMOUNT WITHHELD DURING AN OFFERING
PERIOD, ESTABLISH THE EXCHANGE RATIO APPLICABLE TO AMOUNTS WITHHELD IN A
CURRENCY OTHER THAN U.S. DOLLARS, PERMIT PAYROLL WITHHOLDING IN EXCESS OF THE
AMOUNT DESIGNATED BY A PARTICIPANT IN ORDER TO ADJUST FOR DELAYS OR MISTAKES IN
THE COMPANY’S PROCESSING OF PROPERLY COMPLETED WITHHOLDING ELECTIONS, ESTABLISH
REASONABLE WAITING AND ADJUSTMENT PERIODS AND/OR ACCOUNTING AND CREDITING
PROCEDURES TO ENSURE THAT AMOUNTS APPLIED TOWARD THE PURCHASE OF COMMON STOCK
FOR EACH PARTICIPANT PROPERLY CORRESPOND WITH AMOUNTS WITHHELD FROM THE
PARTICIPANT’S COMPENSATION, AND ESTABLISH SUCH OTHER LIMITATIONS OR PROCEDURES
AS THE ADMINISTRATOR DETERMINES IN ITS SOLE DISCRETION ADVISABLE WHICH ARE
CONSISTENT WITH THE PLAN.


 


(C)           WITHOUT REGARD TO WHETHER ANY PARTICIPANT’S RIGHTS MAY BE
CONSIDERED TO HAVE BEEN “ADVERSELY AFFECTED”, IN THE EVENT THE ADMINISTRATOR
DETERMINES THAT THE ONGOING OPERATION OF THE PLAN MAY RESULT IN UNFAVORABLE
FINANCIAL ACCOUNTING CONSEQUENCES, THE BOARD MAY, IN ITS DISCRETION AND, TO THE
EXTENT NECESSARY OR DESIRABLE, MODIFY OR AMEND THE PLAN TO REDUCE OR ELIMINATE
SUCH ACCOUNTING CONSEQUENCE INCLUDING:


 


(I)    INCREASING THE PURCHASE PRICE FOR ANY OFFERING PERIOD INCLUDING AN
OFFERING PERIOD UNDERWAY AT THE TIME OF THE CHANGE IN PURCHASE PRICE;


 


(II)   SHORTENING ANY OFFERING PERIOD SO THAT OFFERING PERIOD ENDS ON A NEW
EXERCISE DATE, INCLUDING AN OFFERING PERIOD UNDERWAY AT THE TIME OF THE BOARD
ACTION; AND


 


(III)  REDUCING THE NUMBER OF SHARES THAT MAY BE PURCHASED UPON EXERCISE OF
OUTSTANDING OPTIONS.


 

Such modifications or amendments shall not require stockholder approval or the
consent of any Plan participants.

 


20.           NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS BY A PARTICIPANT TO
THE COMPANY UNDER OR IN CONNECTION WITH THE PLAN SHALL BE DEEMED TO HAVE BEEN
DULY GIVEN WHEN RECEIVED IN THE FORM AND MANNER SPECIFIED BY THE COMPANY AT THE
LOCATION, OR BY THE PERSON, DESIGNATED BY THE COMPANY FOR THE RECEIPT THEREOF.


 


21.           CONDITIONS UPON ISSUANCE OF SHARES.  SHARES SHALL NOT BE ISSUED
WITH RESPECT TO AN OPTION UNLESS THE EXERCISE OF SUCH OPTION AND THE ISSUANCE
AND DELIVERY OF SUCH SHARES PURSUANT THERETO SHALL COMPLY WITH ALL APPLICABLE
PROVISIONS OF LAW, DOMESTIC OR FOREIGN, INCLUDING, WITHOUT LIMITATION, THE
SECURITIES ACT OF 1933, AS AMENDED, THE EXCHANGE ACT, THE RULES AND REGULATIONS

 

9

--------------------------------------------------------------------------------


 


PROMULGATED THEREUNDER, AND THE REQUIREMENTS OF ANY STOCK EXCHANGE UPON WHICH
THE SHARES MAY THEN BE LISTED, AND SHALL BE FURTHER SUBJECT TO THE APPROVAL OF
COUNSEL FOR THE COMPANY WITH RESPECT TO SUCH COMPLIANCE.


 


AS A CONDITION TO THE EXERCISE OF AN OPTION, THE COMPANY MAY REQUIRE THE PERSON
EXERCISING SUCH OPTION TO REPRESENT AND WARRANT AT THE TIME OF ANY SUCH EXERCISE
THAT THE SHARES ARE BEING PURCHASED ONLY FOR INVESTMENT AND WITHOUT ANY PRESENT
INTENTION TO SELL OR DISTRIBUTE SUCH SHARES IF, IN THE OPINION OF COUNSEL FOR
THE COMPANY, SUCH A REPRESENTATION IS REQUIRED BY ANY OF THE AFOREMENTIONED
APPLICABLE PROVISIONS OF LAW.


 


22.           TERM OF PLAN.  THE PLAN SHALL BECOME EFFECTIVE UPON THE EARLIER TO
OCCUR OF ITS ADOPTION BY THE BOARD OF DIRECTORS OR ITS APPROVAL BY THE
STOCKHOLDERS OF THE COMPANY.  IT SHALL CONTINUE IN EFFECT FOR A TERM OF TWENTY
(20) YEARS UNLESS TERMINATED EARLIER UNDER SECTION 20 HEREOF.

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

OCCAM NETWORKS, INC.

2006 EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT

 

 

           Original Application

 

Offering Date:                                 

           Change in Payroll Deduction Rate

           Change of Beneficiary(ies)

 

1.                                      
                                                     hereby elects to
participate in the Occam Networks, Inc. 2006 Employee Stock Purchase Plan (the
“Employee Stock Purchase Plan”) and subscribes to purchase shares of the
Company’s Common Stock in accordance with this Subscription Agreement and the
Employee Stock Purchase Plan.

 

2.                                       I hereby authorize payroll deductions
from each paycheck in the amount of         % of my Compensation on each pay day
(from 0 to 15%) during the Offering Period in accordance with the Employee Stock
Purchase Plan.  (Please note that no fractional percentages are permitted.)

 

3.                                       I understand that said payroll
deductions shall be accumulated for the purchase of shares of Common Stock at
the applicable Purchase Price determined in accordance with the Employee Stock
Purchase Plan.  I understand that if I do not withdraw from an Offering Period,
any accumulated payroll deductions will be used to automatically exercise my
option.

 

4.                                       I have received a copy of the complete
Employee Stock Purchase Plan.  I understand that my participation in the
Employee Stock Purchase Plan is in all respects subject to the terms of the
Plan.

 

5.                                       Shares purchased for me under the
Employee Stock Purchase Plan should be issued in the name(s) of (Eligible
Employee or Eligible Employee and Spouse only).

 

6.                                       I understand that if I dispose of any
shares received by me pursuant to the Plan within 2 years after the Offering
Date (the first day of the Offering Period during which I purchased such shares)
or one year after the Exercise Date, I will be treated for federal income tax
purposes as having received ordinary income at the time of such disposition in
an amount equal to the excess of the fair market value of the shares at the time
such shares were purchased by me over the price which I paid for the shares.  I
hereby agree to notify the Company in writing within 30 days after the date of
any disposition of my shares and I will make adequate provision for Federal,
state or other tax withholding obligations, if any, which arise upon the
disposition of the Common Stock.  The Company may, but will not be obligated to,
withhold from my compensation the amount necessary to meet any applicable
withholding obligation including any withholding necessary to make available to
the Company any tax deductions or benefits attributable to sale or early
disposition of Common Stock by me.  If I dispose of such shares at any time
after the expiration of the 2-year and 1-year holding periods, I understand that
I will be treated for federal income tax purposes as having received income only
at the time of such disposition, and that such income will be taxed as ordinary
income only to the

 

--------------------------------------------------------------------------------


 

extent of an amount equal to the lesser of (1) the excess of the fair market
value of the shares at the time of such disposition over the purchase price
which I paid for the shares, or (2) 5% of the fair market value of the shares on
the first day of the Offering Period.  The remainder of the gain, if any,
recognized on such disposition will be taxed as capital gain.

 

7.                                       I hereby agree to be bound by the terms
of the Employee Stock Purchase Plan.  The effectiveness of this Subscription
Agreement is dependent upon my eligibility to participate in the Employee Stock
Purchase Plan.

 

8.                                       In the event of my death, I hereby
designate the following as my beneficiary(ies) to receive all payments and
shares due me under the Employee Stock Purchase Plan:

 

NAME:  (Please print)

 

 

 

 

 

(First)

(Middle)

(Last)

 

 

 

 

 

 

 

 

 

 

 

 

 

Relationship

 

 

 

 

 

 

 

 

 

Percentage Benefit

 

 

(Address)

 

 

NAME:  (Please print)

 

 

 

 

 

(First)

(Middle)

(Last)

 

 

 

 

 

 

 

 

 

 

 

 

 

Relationship

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Percentage Benefit

 

 

(Address)

 

 

2

--------------------------------------------------------------------------------


 

 

Employee’s Social

 

 

 

Security Number:

 

 

 

Employee’s Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

Signature of Employee

 

 

 

 

 

 

 

 

Spouse’s Signature (If beneficiary other than spouse)

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B

OCCAM NETWORKS, INC.

2006 EMPLOYEE STOCK PURCHASE PLAN

NOTICE OF WITHDRAWAL

 

 

The undersigned participant in the Offering Period of the Occam Networks, Inc.
2006 Employee Stock Purchase Plan that began on                         ,
             (the “Offering Date”) hereby notifies the Company that he or she
hereby withdraws from the Offering Period.  He or she hereby directs the Company
to pay to the undersigned as promptly as practicable all the payroll deductions
credited to his or her account with respect to such Offering Period.  The
undersigned understands and agrees that his or her option for such Offering
Period will be automatically terminated.  The undersigned understands further
that no further payroll deductions will be made for the purchase of shares in
the current Offering Period and the undersigned shall be eligible to participate
in succeeding Offering Periods only by delivering to the Company a new
Subscription Agreement.

 

 

 

Name and Address of Participant:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

 

EXHIBIT C

 

 

OCCAM NETWORKS, INC.

2006 EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT FOR SPECIAL OFFERING PERIOD

 

 

           Original Application

 

Offering Date: March       , 2008

           Change in Payroll Deduction Rate

           Change of Beneficiary(ies)

 

1.                                      
                                                     hereby elects to
participate in the Special Offering Period under the Occam Networks, Inc. 2006
Employee Stock Purchase Plan (the “Employee Stock Purchase Plan”) and subscribes
to purchase shares of the Company’s Common Stock in accordance with this
Subscription Agreement and the Employee Stock Purchase Plan.

 

2.                                       I hereby authorize payroll deductions
from each paycheck in the amount of         % of my Compensation on each pay day
(from 0 to 15%) during the Special Offering Period in accordance with the
Employee Stock Purchase Plan.  (Please note that no fractional percentages are
permitted.)

 

3.                                                 If any funds are left over in
my account after the Exercise Date for the Offering Period that commenced on or
about November 15, 2007, due to the 1,000 share purchase limit in Section 7 of
the Employee Stock Purchase Plan, I hereby elect to transfer such funds from my
account for such Offering Period to my account for the Special Offering Period
to be used towards the purchase of shares on the Exercise Date for the Special
Offering Period. (Please only check the line above if you wish to elect to
transfer funds to your Special Offering Period account.  If you would prefer to
have these amounts permanently refunded to you, do not check the line above.)

 

4.                                       I understand that said payroll
deductions shall be accumulated for the purchase of shares of Common Stock at
the applicable Purchase Price determined in accordance with the Employee Stock
Purchase Plan.  I understand that if I do not withdraw from the Special Offering
Period, any accumulated payroll deductions will be used to automatically
exercise my option.

 

5.                                       I have received a copy of the complete
Employee Stock Purchase Plan.  I understand that my participation in the
Employee Stock Purchase Plan is in all respects subject to the terms of the
Employee Stock Purchase Plan.

 

6.                                       Shares purchased for me under the
Employee Stock Purchase Plan should be issued in the name(s) of (Eligible
Employee or Eligible Employee and Spouse only).

 

7.                                       I understand that if I dispose of any
shares received by me pursuant to the Employee Stock Purchase Plan within 2
years after the Offering Date (the first day of the Special Offering Period
during which I purchased such shares) or one year after the Exercise Date, I
will be treated for federal income tax purposes as having received ordinary
income at the time of such disposition in an amount equal to the excess of the
fair market value of the shares at the time such shares were purchased by me
over the price which I paid for the shares.  I hereby

 

2

--------------------------------------------------------------------------------


 

agree to notify the Company in writing within 30 days after the date of any
disposition of my shares and I will make adequate provision for Federal, state
or other tax withholding obligations, if any, which arise upon the disposition
of the Common Stock.  The Company may, but will not be obligated to, withhold
from my compensation the amount necessary to meet any applicable withholding
obligation including any withholding necessary to make available to the Company
any tax deductions or benefits attributable to sale or early disposition of
Common Stock by me.  If I dispose of such shares at any time after the
expiration of the 2-year and 1-year holding periods, I understand that I will be
treated for federal income tax purposes as having received income only at the
time of such disposition, and that such income will be taxed as ordinary income
only to the extent of an amount equal to the lesser of (1) the excess of the
fair market value of the shares at the time of such disposition over the
purchase price which I paid for the shares, or (2) 5% of the fair market value
of the shares on the first day of the Offering Period.  The remainder of the
gain, if any, recognized on such disposition will be taxed as capital gain.

 

8.                                       I hereby agree to be bound by the terms
of the Employee Stock Purchase Plan.  The effectiveness of this Subscription
Agreement is dependent upon my eligibility to participate in the Employee Stock
Purchase Plan.

 

9.                                       In the event of my death, I hereby
designate the following as my beneficiary(ies) to receive all payments and
shares due me under the Employee Stock Purchase Plan:

 

NAME:  (Please print)

 

 

 

 

 

(First)

(Middle)

(Last)

 

 

 

 

 

 

 

 

 

 

 

 

 

Relationship

 

 

 

 

 

 

 

 

 

Percentage Benefit

 

 

(Address)

 

 

NAME:  (Please print)

 

 

 

 

 

(First)

(Middle)

(Last)

 

 

 

 

 

 

 

 

 

 

 

 

 

Relationship

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Percentage Benefit

 

 

 

(Address)

 

Employee’s Social

 

 

 

 

Security Number:

 

 

 

 

 

Employee’s Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

 

 

 

 

Dated:

 

 

 

 

 

Signature of Employee

 

 

 

 

 

 

 

 

Spouse’s Signature (If beneficiary other than spouse)

 

4

--------------------------------------------------------------------------------